PER CURIAM.
Glynell Tomlin appeals from the revocation of his probation. He contends the revocation was not supported by the great*276er weight of the evidence, and the written revocation order does not conform to the trial court’s oral pronouncement. We affirm the revocation, but remand for correction of the written order. See Koch v. State, 888 So.2d 736 (Fla. 1st DCA 2004); Taylor v. State, 840 So.2d 371, 372 (Fla. 1st DCA 2003); Williams v. State, 886 So.2d 1078, 1079 (Fla. 2d DCA 2004); Turner v. State, 873 So.2d 480, 481 (Fla. 2d DCA 2004).
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, DAVIS and HAWKES, JJ., concur.